Citation Nr: 1543437	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-43 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for lumbosacral strain with degenerative disc disease lumbar spine.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel






INTRODUCTION

The Veteran had active service from August 1973 to January 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A total disability rating based on individual unemployability due to service-connected disability (TDIU) has been in effect continuously throughout the appeal period before the Board.  It is not currently an issue in this appeal.  


FINDINGS OF FACT

1.  From July 15, 2009, to June 25, 2012, the Veteran's lumbosacral strain with degenerative disc disease lumbar spine was manifested by flexion limited to 30 degrees.  

2.  Prior to July 15, 2009, and after June 25, 2012, the Veteran's back disability was manifested by flexion greater than 30 degrees without ankylosis or compensable neurologic impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent disability rating, but not more, for lumbosacral strain with degenerative disc disease lumbar spine are met from July 15, 2009, to June 25, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code General Rating Formula for Diseases and Injuries of the Spine (2015).  



2.  The criteria for the assignment of a disability rating in excess of 20 percent for lumbosacral strain with degenerative disc disease lumbar spine are not met prior to July 15, 2009, or after June 25, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a including Diagnostic Code General Rating Formula for Diseases and Injuries of the Spine (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a notice letter in September 2008 providing the necessary information.  See 38 U.S.C.A. § 5103.  A case-specific notice is not required and any other timing or notice defect is deemed not prejudicial.  See VAOPGCPREC 6-2014; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, the duty is satisfied.

B. Duty to Assist

The law also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) .

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records (STRs) have been obtained and appear to be complete.  Also, the private medical records identified by the Veteran as relevant are in the record.  His available VA treatment records and records from the Social Security Administration (SSA) were also obtained.   

Furthermore, VA examinations have been conducted, most recently in June 2012, and they are adequate to inform the Board's judgment on those complex medical matters raised in this appeal. See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C.A. § 5103A(d)(2)  (West 2014).  In a November 2013 brief, the Veteran's representative argued that the last VA examination was too old.  However, in a November 2015 brief, the same representative did not make this same assertion.  Instead, the representative argued the merits of the appeal.  This latter argument indicates to the Board that the representative no longer felt a new examination was needed.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination on this basis.

The Board has considered whether a retrospective medical opinion may be needed to determine the likely severity of his service-connected back condition absent the ameliorating effects of medication.  See Jones v. Shinseki, 26 Vet. App. 56, 63   (2012); Chotta v. Peake, 22 Vet. App. 80   (2008).  It would not appear reasonable to do so at this point for two reasons.  First, it would be impossible to go back in time and ask the Veteran to stop taking his medication in order to evaluate the non-medicated severity of his condition.  Second, there is no reasonable or rational basis to believe that any medical expert could determine the actual severity of the Veteran's unmedicated condition except on the basis of speculation.  Because the law does not allow the Board to reach a decision on such a speculative basis, a VA examination doing this would not provide the evidentiary foundation for a favorable (or unfavorable) outcome.  See 38 C.F.R. § 3.102 ; Jones, 23 Vet. App. at 389-91.  As such, a new VA examination cannot be ordered on this basis.  

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102;  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

The Veteran's 20 percent rating was assigned under 38 C.F.R. § 4.71a, DC 5242 (1997).  That diagnostic code is no longer in effect and cannot be considered in this appeal.  See Landgraf v. USI Film Prods., 511 U.S. 244, 264 (1994) (A court must apply the law in effect at the time it renders its decision.).  

Currently, disabilities of the spine are evaluated under the rating schedule set forth under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, as follows:  


  
Rating
General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire thoracolumbar spine
50 
Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine
40 
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine
30 
Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 
Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 


Alternatively, for disabilities involving Intervertebral Disc Syndrome (IVDS), the rating schedule provides a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For purposes of evaluations under this formula, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, with or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that the provisions of 38 C.F.R. § 4.59 are not limited to disabilities involving arthritis).  

Moreover, when evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Burton, 25 Vet. App. at 5.

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code (relating to range of motion) where pain does not cause a compensable functional loss.  The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).




C. Application of the Rating Schedule

In this case, the evidence of record establishes a higher level of disability for a period of time from July 2009 through June 2012.  

Specifically, on July 15, 2009, the Veteran was seen by a VA rheumatologist, who found that the Veteran was able to bend forward to 30 to 40 degrees.  Likewise, on private evaluation in August 2011, it was found that the Veteran had 30 degrees of forward flexion.  These ranges of motion more nearly approximate forward flexion of the thoracolumbar spine to 30 degrees or less.  The rating schedule establishes a 40 percent rating for this disability level.  See 38 C.F.R. § 4.71a.  

Prior to July 2009, the Veteran had flexion to 60 degrees on VA examination in August 2008, and to 60 degrees on SSA evaluation in November 2008.  These limitations of motion are given as the maximum forward flexion due to pain and stiffness.  This disability level is directly consistent with the 20 percent rating assigned prior to July 2012.  See 38 C.F.R. § 4.71a.  

After August 2011, the Veteran underwent a VA examination in June 2012.  At that time, his forward flexion was measured to 90 degrees or greater with no further limitation due to pain or other functional factors.  As this disability level no longer approximates the 40 percent level, the prior 20 percent rating must be continued from the date of the June 2012 VA examination.  See 38 C.F.R. § 4.71a.  

The Board is mindful of the evidence showing that the Veteran took pain medication, including narcotics, for his back pain during the appeal period.  Such ameliorative effects cannot be directly taken into account when considering which disability rating to assign because none of the applicable diagnostic codes directly contemplate the effects of medication. See 38 C.F.R. § 4.71a ; Jones v. Shinseki, 26 Vet. App. 56, 63   (2012). 

Nonetheless, in all cases, the Board must assign a disability rating by interpreting the reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present, including the how the disabilities affect him under the ordinary conditions of daily life.  See 38 C.F.R. §§ 4.3 , 4.10. Therefore, the relief provided by his medication is directly "relevant to the [his] overall disability picture."  See Jones, 26 Vet. App. at 63  . 

On this basis, as explained herein above, there is no reasonable or rationale basis to undertake any further evidentiary development because doing so would provide no more than a speculative and hypothetical basis directed at determining what the Veteran's disability picture might possibly have been without the ameliorative effects of his medication. The law expressly forbids the Board from resolving reasonable doubt on the basis of pure speculation or remote possibility.  See 38 C.F.R. § 3.102 , 4.7. 

Accordingly, in reaching the outcomes decided, the Board has limited itself to considering the Veteran's actual disability picture as manifested by the effects of those disabilities in his daily life as contemplated by the rating schedule, instead of considering the hypothetical situation that might exist absent medication.  Reasonable doubt has been resolved in his favor where possible, but reasonable doubt cannot be resolved to assign a higher disability rating on the hypothetical basis of what the Veteran's disability picture might possibly be without the ameliorative effects of medication.

In short, the evidence demonstrates a higher-level disability picture from July 2009 through June 2012.  Therefore, a 40 percent rating must be assigned for that time period.  These dates represent the earliest and latest that it can be factually ascertained that he met the criteria for a higher disability level.  See 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98; Swain v. McDonald, 27 Vet. App. 219, 224 (2015); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528).  

No further adjustment to the 20 percent rating currently in effect can be made.  The Board notes that these staged ratings do not affect the Veteran's overall disability rating during this time period, as a 100 percent rating will remain in effect regardless of these staged ratings.  See VAOPGCPREC 71-91; see also O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007) (the Board is not required to comply with 38 C.F.R. § 3.105(e) when assigned staged ratings retroactively.)  

As the evidence shows no indication of incapacitating episodes, a higher rating cannot be assigned under 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

(3) Neurologic Impairment

A separate rating cannot be assigned for any neurologic impairment associated with the back disability.  

With regard, to bowel and bladder impairments, the evidence affirmatively shows the absence of such symptoms, including during VA consultations in February 2008 and June 2008, and on VA examination in June 2012.  

There is some conflicting evidence as to whether the Veteran experiences a radiculopathy associated with the back disability.  Medical records from a private pain management specialist, Dr. Curry, including in August 2011, reflect positive findings and a diagnosis of lumbar radiculopathy (this same diagnosis was carried on in subsequent medical reports).  The doctor explained in August 2011 that the Veteran "also has neuropathic pain, which seems to be worse in the left lower extremity. Here he actually has diminished sensation as well as strength with knee extension."  

All other consultations, including VA consultations, plus VA examinations and SSA examinations, were negative.  For instance, a February 2008 VA Rheumatology consultation was entirely negative.  Likewise, on consultation with VA Neurology in November 2008, all neurologic testing was normal with no significant sensory loss or alteration.  A November 2008 SSA examination also revealed no symptoms of radiculopathy (but did mention intermittent tingling of his feet) with straight leg raise testing "completely normal" with no referred back pain or symptoms of radiculopathy.  The most recent VA examination in June 2012 again confirmed normal sensory and muscle testing; negative straight leg raise test; and the VA examiner tested for, but found no radicular pain.  

This evidence is particularly probative as the doctors were specifically and affirmatively testing for such symptomatology, but found it to be absent.  See Buczynski v. Shinseki, 24 Vet. App. 221, 223-24 (2011) (the Board was incorrect to find that a skin disability was not "exceptionally repugnant" on the basis that no medical evidence characterized it as such); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 274 (2015).

Accordingly, in attempting to reconcile this conflicting evidence, the Board must discount the private pain specialist's diagnosis.  He did not adequately explain this diagnosis when considering the numerous complicating factors in the Veteran's lower extremities, such as hip arthritis, diabetic neuropathy, plus the (already service-connected) disabilities in each foot.  By comparison, the SSA examiner in November 2008 noted the distinction and expressed that this symptomatology was not a radiculopathy.  It also does not appear that the condition progressed into a radiculopathy as the later VA examination was consistent with the earlier evidence.  Thus, at this time, the Board cannot find a sufficient evidentiary basis for finding a neurologic impairment in either lower extremity associated with the low back disability.  

Moreover, to the extent such a condition does exist, the paucity of findings on repeated and numerous examinations tends to indicate that the disability level associated with the condition is minimal.  Because there is no indication of at least a mild disability picture, a compensable rating cannot be assigned.  See 38 C.F.R. § 4.124a, DC 8520 (establishing a 10 percent rating for "mild" involvement of the sciatic nerve).  

It is important to again note here that the Veteran is separately service-connected and assigned compensable disability ratings for disabilities involving each foot, and these ratings compensate for the neurologic symptomatology associated with those conditions.  

Because there is no evidence of a compensable neurologic impairment, no separate rating can be assigned on this basis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

D. Extraschedular Consideration

Referral for extraschedular consideration under 38 C.F.R. § 3.321 is not warranted.  The Veteran's service-connected spine disability is manifested by signs and symptoms such as pain, which causes functional impairments in his daily life.  These signs and symptoms, and their resulting functional impairments, are expressly contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 471a.  In fact, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.4; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45 , 4.59; Mitchell, 25 Vet. App. at 3.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

In its most recent brief, the Veteran's representative argued that referral was warranted because the Veteran was unemployed.  This alone does not warrant referral, however, for two reasons.  First, as indicated, the rating schedule was purposely designed to compensate for the functional effects of his disabilities under the ordinary conditions of daily life, including at work and at home.  Second, the Veteran has already been awarded a TDIU on the basis that his collective disabilities rendered him unemployment.  Thus, there is no basis to find that the Veteran's disability presents with symptoms not contemplated by the rating schedule due to only to the fact of his unemployment.  See Thun v. Peake, 22 Vet. App. 111, 117, n.3 (2008).  

Rather, given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's low back disability picture.  See 38 C.F.R. §§ 4.1 , 4.10, 4.15.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Moreover, even though the Veteran is service-connected for other disabilities, there is no indication of a compounding effect that is not already captured by the schedular rating assigned for those other service-connected disabilities.  See Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Mittleider v. West, 11 Vet. App. 181 (1998).  

In light of the foregoing, the appeal is granted to the extent of assigning a 40 percent rating from July 15, 2009, to June 25, 2012.  In reaching this outcome, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  


ORDER

A 40 percent rating, but not higher, from July 15, 2009, to June 25, 2012, for lumbosacral strain with degenerative disc disease lumbar spine is granted.  

A disability rating in excess of 20 percent prior to July 15, 2009 or after June 25, 2012, for lumbosacral strain with degenerative disc disease lumbar spine is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


